EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 4 is allowable. The restriction requirement, as set forth in the Office action mailed on 07/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-12 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan on 03/30/2021.

The application has been amended as follows: 

Claim 11 has been amended as follows:
On line 11, “one of the wheels” has been amended to ---a first wheel of the two wheels—
On line 20, “the wheel” has been amended to ---the first wheel---
 On line 23, “the wheel” has been amended to ---the first wheel—
On line 25, “the wheel” has been amended to ---the first wheel---

Claim 12 has been amended as follows:
On line 12, “one of the two wheels” has been amended to ---a first wheel of the two wheels---
On line 26, “the wheel” has been amended to ---the first wheel----

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Megan Anderson/Primary Examiner, Art Unit 3784